Citation Nr: 1506139	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  14-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.

2.  Entitlement to an effective date earlier than April 6, 2012, for the grant of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to August 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to TDIU was received on October 13, 2010, TDIU was awarded by the RO effective April 6, 2012. No claim was filed prior to that date.

2.  As of March 18, 2009, the Veteran was service-connected for bilateral pes planus evaluated as 30 percent disabling, residuals of a cold injury to the left foot evaluated as 20 percent disabling, and residuals of a cold injury to the right foot evaluated as 20 percent disabling; for a combined evaluation of 60 percent.  

3.  Effective April 6, 2012, the Veteran was awarded service connection for bilateral hearing loss and tinnitus.

4.  The Veteran was not unemployable solely due to his service-connected disabilities prior to April 6, 2012; thus it was not factually ascertainable that he was eligible for TDIU prior to this date.  

5.  The Veteran did not have permanent and total disability prior to April 6, 2012. 


	
CONCLUSIONS OF LAW

1.  The criteria for an effective date for TDIU prior to April 6, 2012, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014).  

2.  The criteria for an effective date prior to April 6, 2012, for the award of DEA benefits under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. § 3.807 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The appeals for earlier effective date for the award of TDIU and eligibility to DEA benefits arise from the Veteran's disagreement with the effective date assigned after the initial grant of benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  

Earlier Effective Date for Grant of TDIU

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  With regard to claims for increased ratings and TDIU, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later, or the earliest date that it is factually ascertainable that an increase in disability occurred if a claim is received within one year of that date.  38 C.F.R. § 3.400(o) (2014).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Analysis

The Veteran asserts that he met the threshold requirements for TDIU under 38 C.F.R. § 4.16(a) as of March 18, 2009, when he was awarded a combined 60 percent disability evaluation for his foot disabilities, and that he was unemployable at that time due to his service-connected foot disabilities.

On October 13, 2010, the RO received the Veteran's claim of entitlement to TDIU. There is no evidence that he filed a claim, formal or informal, for TDIU prior to this date. Thus, this is the date of receipt of claim.

As of October 2010, the Veteran was service-connected for bilateral pes planus and right and left foot residuals of cold injuries for a combined evaluation of 60 percent.  Because his disabilities involve the bilateral lower extremities, they may be considered one disability for the purposes of satisfying the threshold requirement in 38 C.F.R  § 4.16(a)(1). The question then becomes when was it factually ascertainable that the Veteran met the criteria for unemployability based solely on his service-connected disabilities. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. § 4.16 (2014).

Prior to retiring or leaving employment in 2007, the Veteran worked as an educator and guidance counselor in a junior high school. 

On VA examination in March 2011, the Veteran reported that he had been unemployed for 5 years because of hearing problems and because he could not stand too long because of pain in both feet.  The examiner opined that the Veteran's ability to function in an occupational environment was moderately impaired because he could not tolerate prolonged standing due to pain in both feet.  Additionally, the examiner indicated that the Veteran's ability to function in an occupational environment was impaired because he got easily fatigued and stressed due to his diabetes mellitus, compounded by his significant hearing problem.  A November 2012 VA examiner concluded that the Veteran's foot disabilities would impact his ability to work in that he had limitation to prolonged standing and walking. The examiner indicated that the Veteran's foot, back and knee disabilities limit him to lifting 10 pounds, walking more than one block and walking more than 2-3 hours in an 8 hour day, and he could only stand for 15 minutes at one time and stand for a total of 2-3 hours in an 8 hour day.  

In a March 2013 VA examination the Veteran reported that he had to retire due to his hearing loss and his foot disabilities as he could no longer hear sufficiently to offer counseling and can only walk with extreme difficulty and pain. With regard to his foot disabilities, the examiner indicated that the Veteran had pain when he walked more than 10 minutes or stood for too long, but that the symptoms were relieved when he rests and takes medication. The examiner concluded that severe hearing loss as well as continual pain in the Veteran's feet prevented him from continuing to seek, find and maintain gainful employment.  

Based on the evidence of record, the Veteran's inability to obtain or maintain substantially gainful employment has consistently been based on a combination of the impact of his hearing loss and his foot disabilities. Thus, prior to April 6, 2012, when he was awarded service connection for his bilateral hearing loss, his unemployability was based on both service-connected (his foot disabilities) and nonservice-connected (his bilateral hearing loss) disabilities. Accordingly, it was not factually ascertainable that he was unemployable based solely on his service-connected disabilities, i.e. his foot disabilities, prior to April 6, 2012. Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than April 6, 2012, for an award of TDIU.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Earlier Effective Date for DEA Benefits

The Veteran also contends that he is entitled to an effective date earlier than April 6, 2012, for the grant of DEA benefits.

DEA benefits may be paid to dependents of a veteran whose has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  

In the instant case, the effective date for the award of DEA benefits is April 6, 2012, the same date as the award of TDIU. As the Board found above however, the Veteran is not entitled to an earlier effective date for the award of a TDIU, and DEA benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating.  38 U.S.C.A. §§ 3501, 3510.  Consequently, the Veteran is not entitled to an effective date earlier than April 6, 2012, for DEA benefits. 

As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

An effective date earlier than April 6, 2012, for the grant of TDIU is denied.

Entitlement to an effective date prior to April 6, 2012, for Dependents' Educational Assistance benefits is denied.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


